Citation Nr: 1402379	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hypertension.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Board received additional private treatment records submitted by the Veteran, however, no waiver of RO review was provided.  The private treatment records, dated November 2010 through July 2011, are relevant to the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for hypertension.  In a November 2013 correspondence, the Veteran specifically indicated that he did not waive RO review of the evidence and he requested RO adjudication of the claim.  Because this evidence is pertinent, was received after the most recent statement of the case, and the Veteran did not waive RO/AMC consideration of this evidence, a remand is required.  38 C.F.R. § 20.1304(c) (2013).

The Board notes further, that the above-referenced private treatment records also show that the Veteran has been assessed with "uncontrolled high blood pressure", "resistant high blood pressure", and "hard to control high blood pressure" and the reported blood pressure readings are well in excess of those recorded at the Veteran's most recent VA compensation and pension examination for hypertension in September 2009.  As such, on remand the Veteran should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file or virtual record any outstanding relevant treatment records of the Veteran.

The Veteran should complete authorizations for all records of his treatment for hypertension.  All actions to obtain the requested records should be documented fully in the claims file or virtual record.

2.  The Veteran should be afforded an examination to ascertain the current severity and manifestations of his service-connected hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the disorder. 

The examiner should comment as to whether the Veteran's diastolic pressure is predominantly 110, 120, or 130. He or she should also state whether the Veteran's systolic pressure is predominantly 200 or more.

The claims file and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  A complete rationale must be stated for any opinion provided.

3.  The RO/AMC should thereafter readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


